


Exhibit 10.1(c)

 

SUB-ADVISORY AGREEMENT

 

This SUB-ADVISORY AGREEMENT is made as of March 3, 2009 (this “Agreement”) by
and among Crystal River Capital, Inc., a Maryland corporation (the “Company”),
Hyperion Brookfield Crystal River Capital Advisors, LLC, a Delaware limited
liability company (the “Manager”), and Hyperion Brookfield Asset
Management, Inc., a Delaware corporation (the “Sub-Advisor”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of a Management Agreement, dated as of March 15,
2005 (as amended from time to time, the “Management Agreement”), between the
Company and the Manager, the Company has retained the Manager for the purpose of
providing day-to-day management and administrative services to the Company;

 

WHEREAS, the Manager desires to retain the Sub-Advisor for the purpose of
providing certain investment advisory services to the Manager in connection with
the Manager’s service as the manager of the Company; and

 

WHEREAS, the Sub-Advisor is willing to render such services on the terms and
conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                       Definitions.

 

(a)                                  “Affiliate” shall mean, with respect to any
Person, any Person Controlling, Controlled by, or under common Control with,
such Person.

 

(b)                                 “Agreement” has the meaning assigned in the
first paragraph.

 

(c)                                  “Applicable Asset” has the meaning assigned
in Section 2(a).

 

(d)                                 “Board of Directors” means the Board of
Directors of the Company.

 

(e)                                  “Closing Price” means, with respect to any
security on any date, the last reported sale price for such security, regular
way, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, for such security, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange (the
“NYSE”) or, if such security is not listed or admitted to trading on the NYSE,
as reported on the principal consolidated transaction reporting system with
respect to securities listed on the principal national securities exchange on
which such security is listed or admitted to trading or, if such security is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so

 

--------------------------------------------------------------------------------


 

quoted, the average of the high bid and low asked prices in the over-the-counter
market, as reported by the National Association of Securities Dealers, Inc.
Automated Quotation System or, if such system is no longer in use, the principal
other automated quotation system that may then be in use or, if such security is
not quoted by any such organization, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in such
security selected by the Sub-Advisor or, in the event that no trading price is
available for such security, the fair market value of such security, as
determined in good faith by the Sub-Advisor pursuant to its institutional
pricing policies and procedures.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Company” has the meaning assigned in the
first paragraph; provided that all references herein to the Company shall,
except as otherwise expressly provided herein, be deemed to include any
Subsidiaries of Crystal River Capital, Inc.

 

(h)                                 “Company Account” has the meaning assigned
in Section 5.

 

(i)                                     “Control” shall mean, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of another Person without the consent or approval of any
other Person.

 

(j)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

(k)                                  “GAAP” means generally accepted accounting
principles in effect in the U.S. on the date such principles are applied
consistently.

 

(l)                                     “Governing Instruments” means, with
respect to any Person, the articles of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and
partnership agreement in the case of a general or limited partnership or the
articles of formation and operating agreement in the case of a limited liability
company.

 

(m)                               “Hyperion Brookfield” means Hyperion
Brookfield Asset Management, Inc.

 

(n)                                 “Investment Company Act” means the
Investment Company Act of 1940, as amended.

 

(o)                                 “Investment Guidelines” means the general
parameters and policies relating to Investments as established by the Board of
Directors as the same may be modified from time-to-time.

 

(p)                                 “Investments” means the investments of the
Company.

 

(q)                                 “Manager” has the meaning assigned in the
first paragraph.

 

(r)                                    “Market Value” means, with respect to any
security, the Closing Price for such security on such date. The “Closing Price”
on any date shall mean the last reported sale

 

2

--------------------------------------------------------------------------------


 

price for the applicable security, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such security, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange (the “NYSE”) or, if such security is not
listed or admitted to trading on the NYSE, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such security is listed or
admitted to trading or, if such security is not listed or admitted to trading on
any national securities exchange, the last quoted price, or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market,
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System or, if such system is no longer in use, the principal other
automated quotation system that may then be in use or, if such security is not
quoted by any such organization, the average of the closing bid and asked prices
as furnished by a professional market maker making a market in such security
selected by the Sub-Advisor or, in the event that no trading price is available
for such security, the fair market value of such security, as determined in good
faith by the Sub-Advisor pursuant to its institutional pricing policies and
procedures.

 

(s)                                  “Person” means any individual, corporation,
partnership, joint venture, limited liability company, estate, trust,
unincorporated association, any federal, state, county or municipal government
or any bureau, department or agency thereof and any fiduciary acting in such
capacity on behalf of any of the foregoing.

 

(t)                                    “REIT” means a corporation or trust which
qualifies as a real estate investment trust in accordance with Sections 856
through 860 of the Code and the Treasury Regulation promulgated thereunder.

 

(u)                                 “Sub-Advisor” has the meaning assigned in
the first paragraph.

 

(v)                                 “Sub-Advised Portfolio” has the meaning
assigned in Section 2(a).

 

(w)                               “Subsidiary” means any subsidiary of the
Company, any partnership, the general partner of which is the Company or any
subsidiary of the Company and any limited liability company, the managing member
of which is the Company or any subsidiary of the Company.

 

(x)                                   “Treasury Regulations” means the
Procedures and Administration Regulations promulgated by the U.S. Department of
Treasury under the Code, as amended.

 

2.                                       Retention and Duties of Sub-Advisor.

 

(a)                                  The Manager hereby retains the Sub-Advisor
as its investment advisor with respect to the investment of a portion of the
Company’s assets in mortgage-backed securities and other real estate assets as
designated from time to time by the Manager (each an “Applicable Asset”) and to
provide investment research and advice with respect to, supervise and arrange
the purchase of Applicable Assets for, and the sale of Applicable Assets held
in, the Company’s investment portfolio (the portion of the Company’s portfolio
consisting of the Applicable Assets is referred to herein as the “Sub-Advised
Portfolio”), subject to the further

 

3

--------------------------------------------------------------------------------


 

terms and conditions set forth in this Agreement, and the Sub-Advisor hereby
agrees to perform each of the duties set forth herein in accordance with the
provisions of this Agreement.

 

(b)                                 Subject to the further terms and conditions
set forth in this Agreement, the Sub-Advisor will perform (or cause to be
performed) such services and activities relating to the Sub-Advised Portfolio as
is appropriate, including:

 

(i)                                     acting as investment adviser for, and
supervising and managing the investment and reinvestment of, the Sub-Advised
Portfolio and, in connection therewith, making recommendations relating to the
purchase and sale of Applicable Assets for the Company and relating to the vote,
exercise of consents, and exercise of all other rights appertaining to such
assets owned by the Company;

 

(ii)                                  supervising continuously the investment
program of the Company and the composition of its investment portfolio only as
such program and portfolio pertain to the Applicable Assets; and

 

(iii)                               arranging for the purchase and sale of
Applicable Assets held in the Sub-Advised Portfolio.

 

(c)                                  In the performance of its duties under this
Agreement, the Sub-Advisor shall at all times conform to, and act in accordance
with, any requirements imposed by (i) the provisions of the Investment Advisers
Act of 1940, as amended (the “Act”), and any rules or regulations in force
thereunder, (ii) the Investment Guidelines and other policies adopted and
implemented by the Board of Directors; (iii) any other written directions of the
Board of Directors or authorized officers of the Company; (iv) any policies or
written directions of the Manager; and (v) any other applicable provision of
law, including federal, state, county or city regulations.

 

(d)                                 The Manager will have sole and absolute
discretion to determine the amount or percentage of the Company’s assets to be
invested in Applicable Assets. Subject to Section 7(a), the Sub-Advisor shall
recommend for investment that portion of the Company’s assets designated by the
Manager for Applicable Assets as soon as practicable or at such later time as
the Manager may direct after such funds are made available for investment. From
time to time, the Manager may, subject to the Investment Guidelines, determine
to increase or decrease the amount or percentage of the Company’s assets to be
invested in Applicable Assets. If the Manager determines to increase such amount
or percentage, the Sub-Advisor shall recommend for investment such additional
funds in Applicable Assets as soon as practicable, or at such later time as the
Manager may, subject to the Investment Guidelines, direct, after (i) notice of
such increase is given to the Sub-Advisor and (ii) such additional funds are
made available for investment. If, on the other hand, the Manager determines to
decrease such amount or percentage, the Sub-Advisor shall, as soon as
practicable, or at such later time as the Manager may direct, after notice of
such decrease is given to the Sub-Advisor, liquidate that portion of the
Sub-Advised Portfolio required for the Sub-Advised Portfolio to represent the
desired amount or percentage of the Company’s assets and cause such liquidated
assets to be available to the Manager.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Financing assets in the Sub-Advised
Portfolio and related hedging of exposure, if any, will be undertaken by the
Manager in consultation with the Sub-Advisor.

 

The Sub-Advisor is authorized, for the purchase and sale of the securities in
the Sub-Advised Portfolio, to employ such securities dealers as may, in the
judgment of the Sub-Advisor, implement the policy of the Company to obtain the
best net results taking into account such factors as price, including dealer
spread, the size, type and difficulty of the transaction involved, the firm’s
general execution and operational facilities and the firm’s risk in positioning
the securities involved. Consistent with this policy, the Sub-Advisor is
authorized to direct the execution of the Sub-Advised Portfolio transactions to
dealers and brokers furnishing statistical information or research deemed by the
Sub-Advisor to be useful or valuable to the performance of its investment
advisory functions for the Sub-Advised Portfolio.

 

(g)                                 The cash and Applicable Assets managed by
the Sub-Advisor on behalf of the Company shall be held by the Company’s
custodian, which initially shall be Credit Suisse First Boston LLC (the
“Custodian”), which the Sub-Advisor represents has no affiliation with the
Sub-Advisor and which the Manager hereby represents has agreed to act in
accordance with the Sub-Advisor’s instructions, as sole custodian for the cash
and Applicable Assets allocated by the Manager to the Sub-Advisor. The
Sub-Advisor may give proper instructions to the Custodian in connection with the
purchase or sale of Applicable Assets. The Manager, upon the Sub-Advisor’s
request, shall confirm such authority of such custodian. The Sub-Advisor shall
at no time have custody, possession or direct control of the Applicable Assets
and cash in the investment account. In addition, the Sub-Advisor shall not be
liable for any act or omission of the Custodian. The Sub-Advisor shall give
instructions to the Custodian in writing or orally, but if instructions are
given orally, the Sub-Advisor shall confirm them in writing or by facsimile as
soon as practicable thereafter. The Manager shall instruct the Custodian to
provide the Sub-Advisor with such periodic reports concerning the status of the
Applicable Assets as the Sub-Advisor may reasonably request from time to time.
The Manager will provide the Sub-Advisor with reasonable prior notice of a
change in the Custodian by the Company.

 

(h)                                 The Sub-Advisor shall assist the Manager in
the preparation of ongoing reports to the Board of Directors that review the
Company’s acquisitions of Applicable Assets, portfolio composition and
characteristics, credit quality, performance and compliance with the Investment
Guidelines and policies approved by the Board of Directors.

 

(i)                                     The Sub-Advisor shall cooperate with the
Manager and the Company in all matters pertaining to its performance hereunder
and under agreements among the Manager, the Company and other sub-advisors,
including, without limitation: (i) timely reporting of all transaction
information; (ii) responding in a timely manner to all reasonable requests for
information from the Manager and the Company and (iii) meeting with staff of the
Manager and the Company as requested.

 

(j)                                     The Sub-Advisor shall not be required to
expend money in excess of that contained in any applicable Company Account or
otherwise made available by the Company to be expended by the Sub-Advisor
hereunder.

 

5

--------------------------------------------------------------------------------


 

(k)                                  In performing its duties under this
Section 2, the Sub-Advisor shall be entitled to rely on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Sub-Advisor at the Company’s
sole cost and expense.

 

(l)                                     The Company shall pay all expenses, and
reimburse the Sub-Advisor for the Sub-Advisor’s expenses incurred on its behalf,
in connection with any such services to the extent such expenses are
reimbursable by the Company to the Sub-Advisor pursuant to Section 9 herein.

 

3.                                       Dedication; Other Activities.

 

(a)                                  The Sub-Advisor shall cause its officers
and employees to devote such portion of their time to the provision of services
to the Manager as the Sub-Advisor deems reasonably necessary and appropriate for
the proper performance of all of the Sub-Advisor’s duties hereunder,
commensurate with the level of activity of the Company from time to time. The
Company and the Manager shall have the benefit of the Sub-Advisor’s reasonable
judgment and effort in rendering services and, in furtherance of the foregoing,
the Sub-Advisor shall not undertake activities which, in its reasonable
judgment, will substantially adversely affect the performance of its obligations
under this Agreement.

 

(b)                                 Except to the extent set forth in
clause (a) above, nothing herein shall prevent the Sub-Advisor or any of its
Affiliates or any of the officers and employees of any of the foregoing from
engaging in other businesses or from rendering services of any kind to any other
Person, including investment in, or advisory services to others investing in,
any type of real estate, real estate-related investment or non-real
estate-related instrument, including investments which meet the principal
investment objectives of the Company.

 

4.                                       Agency; Authority. Subject to
Section 7(a), the Sub-Advisor shall act as the agent of the Company in
originating, acquiring, financing and disposing of Applicable Assets and, in
connection therewith, disbursing and collecting the Company’s funds, paying the
debts and fulfilling the obligations of the Company, supervising the performance
of professionals engaged by or on behalf of the Company and handling,
prosecuting and settling any claims of or against the Company, the Board of
Directors, holders of the Company’s securities or the Company’s representatives
or assets and the Sub-Advisor shall have the right to exercise all powers and
authority which are reasonably necessary and customary to perform its
obligations under this Agreement provided that all transactions in Applicable
Assets shall require the approval of the Manager and, as required by
Section 7(a) herein, the Board of Directors.

 

5.                                       Bank Accounts. At the direction of the
Board of Directors and the Manager, the Sub-Advisor may establish and maintain
as an agent on behalf of the Company one or more bank accounts in the name of
the Company or any other Subsidiary (any such account, a “Company Account”),
collect and deposit funds into any such Company Account and disburse funds from
any such Company Account, under such terms and conditions as the Board of
Directors and the Manager may approve. The Sub-Advisor shall from time-to-time
render appropriate accountings of such collections and payments to the Board of
Directors, the Manager and, upon request, to the auditors of Company.

 

6

--------------------------------------------------------------------------------

 

 

 

 

6.                                       Book and Records; Confidentiality.

 

(a)                                  The Sub-Advisor shall maintain appropriate
books of account, records data and files (including without limitation,
computerized material) (collectively, “Records”) relating to the Company and the
Applicable Assets generated or obtained by the Sub-Advisor in performing its
obligations under this Agreement, and such Records shall be accessible for
inspection by representatives of the Company and the Manager at any time during
normal business hours. The Sub-Advisor shall have full responsibility for the
maintenance, care and safekeeping of all Records.

 

(b)                                 The Sub-Advisor shall keep confidential any
nonpublic information obtained in connection with the services rendered under
this Agreement and shall not disclose any such information (or use the same
except in furtherance of its duties under this Agreement), except: (i) to the
Manager and Hyperion Brookfield; (ii) with the prior written consent of the
Board of Directors and the Manager; (iii) to legal counsel, accountants and
other professional advisors; (iv) to appraisers, financing sources and others in
the ordinary course of the Company’s business of investing in Applicable Assets;
(v) to governmental officials having jurisdiction over the Company; (vi) in
connection with any governmental or regulatory filings of the Company or
disclosure or presentations to Company investors or (vii) as required by law or
legal process to which the Sub-Advisor or any Person to whom disclosure is
permitted hereunder is a party. The foregoing shall not apply to information
which has previously become available through the actions of a Person other than
the Sub-Advisor not resulting from Sub-Advisor’s violation of this Section 6(b).
The provisions of this Section 6(b) shall survive the expiration or earlier
termination of this Agreement for a period of one year.

 

7.                                       Restrictions; Other Obligations.

 

(a)                                  The Company shall not acquire any
Investment from, sell any Investment to, or engage in any co-investment with,
any proprietary account of Hyperion Brookfield, its principals, the Manager, the
Sub-Advisor or any of their respective Affiliates without the approval of the
Board of Directors. The Company shall not make any Investment in any
collateralized debt obligation or investment fund managed by Hyperion
Brookfield, other than those structured or co-structured on the Company’s
behalf.

 

(b)                                 The Sub-Advisor shall maintain “errors and
omissions” insurance coverage and such other insurance coverage which is
customarily carried by property, asset and investment managers performing
functions similar to those of the Sub-Advisor under this Agreement with respect
to assets similar to the Applicable Assets, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.

 

8.                                       Compensation. The Manager shall pay the
Sub-Advisor an annual investment advisory fee (the “Sub-Advisory Fee”) equal to
0.75% of the Market Value of (i) the Applicable Assets held by the Company less
(ii) the carrying value in the Company’s financial statements of the liabilities
of the Company’s two collateralized debt obligation structures, the March 2007
issuance of trust preferred securities and any other financing used to finance
the Applicable Assets (all such indebtedness, the “Applicable Liabilities”);
provided that in no event for any fiscal quarter of the Company shall the
Sub-Advisory Fee be more than the greater of (x) 50% of

 

7

--------------------------------------------------------------------------------


 

all base management fees and incentive management fees paid to the Manager for
such period as calculated pursuant to the Management Agreement and (y) an amount
calculated as (A) the base management fee for such period as calculated pursuant
to the Management Agreement multiplied by (B) a fraction, the numerator of which
is the Market Value of the Applicable Assets less the Market Value of the
Applicable Liabilities, and the denominator of which is the stockholders’ equity
of the Company as of the last date of such quarter, calculated in accordance
with the Management Agreement. The investment advisory fee shall be paid
quarterly in arrears in the same kind of consideration in which any base
management fee and any incentive management fee is paid to the Manager for such
period. The Sub-Advisor shall make available the quarterly calculation of the
investment advisory fee to the Manager as reasonably as practicable following
the last day of each calendar quarter, and the Manager shall pay the investment
advisory fee for such quarter within 20 business days after its receipt thereof.

 

9.                                       Expenses. Each of the Company, the
Manager and the Sub-Advisor shall bear all of its respective operating expenses,
except those specifically required to be borne by the Manager under the
Management Agreement and those required to be borne by the Sub-Advisor. The
expenses required to be paid by the Company include, but are not limited to:

 

(a)                                  issuance and transaction costs incident to
the acquisition, disposition and financing of Investments;

 

(b)                                 legal, regulatory, compliance, tax,
accounting, consulting, auditing and administrative fees and expenses;

 

(c)                                  the compensation and expenses of the
Company’s directors and the cost of liability insurance to indemnify the
Company’s directors and officers;

 

(d)                                 the costs associated with the establishment
and maintenance of any credit facilities and other indebtedness of the Company
(including commitment fees, accounting fees, legal fees, closing costs, etc.);

 

(e)                                  expenses associated with other securities
offerings of the Company;

 

(f)                                    expenses relating to the payment of
dividends;

 

(g)                                 expenses connected with communications to
holders of the Company’s securities and in complying with the continuous
reporting and other requirements of the Securities and Exchange Commission and
other governmental bodies;

 

(h)                                 transfer agent and exchange listing fees;

 

(i)                                     the costs of printing and mailing
proxies and reports to the Company’s stockholders;

 

(j)                                     costs associated with any computer
software or hardware, electronic equipment, or purchased information technology
services from third party vendors that is used solely for the Company;

 

8

--------------------------------------------------------------------------------


 

(k)                                  costs and out of pocket expenses incurred
by directors, officers, employees or other agents of the Manager for travel on
the Company’s behalf;

 

(l)                                     the costs and expenses incurred with
respect to market information systems and publications, research publications
and materials;

 

(m)                               settlement, clearing, and custodial fees and
expenses;

 

(n)                                 the costs of maintaining compliance with all
federal, state and local rules and regulations, including securities
regulations, or any other regulatory agency, all taxes and license fees and all
insurance costs incurred on the Company’s behalf; and

 

(o)                                 expenses relating to any office or office
facilities, including disaster backup recovery sites and facilities maintained
for the Company or separate from offices of the Manager or the Sub-Advisor.

 

In addition, the Company will be required to pay its pro rata portion of rent,
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses of the Sub-Advisor and its Affiliates required
for the Company’s operations.

 

The Sub-Advisor is not entitled to be reimbursed for wages, salaries and
benefits of its officers and employees. Subject to any required approval of the
Board of Directors and/or the Manager, the Sub-Advisor may retain third parties
including accountants, legal counsel, real estate underwriters, brokers, among
others, on the Company’s behalf, and be reimbursed for such services. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.

 

10.                                 Expense Reports and Reimbursements. The
Sub-Advisor shall prepare a statement documenting the operating expenses of the
Company incurred by the Sub-Advisor on behalf of the Company during each fiscal
quarter, and deliver the same to the Company and the Manager within 45 days
following the end of the applicable fiscal quarter. Such expenses shall be
reimbursed by the Company within 45 days following delivery of the expense
statement by the Sub-Advisor; provided, however, that such reimbursements may be
offset by the Sub-Advisor against amounts due to the Company from the
Sub-Advisor. The provisions of this Section 10 shall survive the expiration or
earlier termination of this Agreement.

 

11.                                 Limits of Manager Responsibility;
Indemnification.

 

(a)                                  Pursuant to this Agreement, the Sub-Advisor
will not assume any responsibility other than to render the services called for
hereunder and will not be responsible for any action of the Board of Directors
or the Manager in following or declining to follow its advice or
recommendations. The Sub-Advisor, its directors, officers, managers and
employees will not be liable to the Company, any Subsidiary, the Manager, any of
their directors, officers, stockholders, managers, owners or partners for acts
or omissions performed or not performed in accordance with and pursuant to this
Agreement, except by reason of acts or omissions

 

9

--------------------------------------------------------------------------------


 

constituting bad faith, willful misconduct, gross negligence or reckless
disregard of the Sub-Advisor’s duties under this Agreement.

 

(b)                                 The Company hereby agrees to indemnify,
defend and hold harmless the Sub-Advisor, the Manager and their respective
Affiliates, officers, directors, members, managers, employees, agents,
successors and assigns from and against all liabilities, judgments, costs,
charges, losses, expenses and claims, including attorneys’ fees, charges and
expenses and expert witness fees, of any nature, kind or description, arising
out of claims by third parties based on acts or omissions of the Sub-Advisor
performed or not performed in accordance with and pursuant to this Agreement,
except (i) to the extent caused by or resulting from acts or omissions
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of the Sub-Advisor’s duties under this Agreement, as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
or (ii) claims by the Sub-Advisor’s employees relating to the terms and
conditions of their employment with the Sub-Advisor.

 

(c)                                  The Sub-Advisor hereby agrees to indemnify
the Company, the Manager and their respective directors and officers with
respect to all liabilities, judgments, costs, charges, losses, expenses and
claims, including attorney’s fees, charges and expenses and expert witness fees,
of any nature, kind or description, arising out of (i) claims by third parties
based on acts or omissions of the Sub-Advisor performed or not performed in
accordance with and pursuant to this Agreement constituting bad faith, willful
misconduct, gross negligence or reckless disregard of the Sub-Advisor’s duties
under this Agreement, as determined pursuant to a final, non-appealable order of
a court of competent jurisdiction or (ii) claims by the Sub-Advisor’s employees
relating to the terms and conditions of their employment with the Sub-Advisor.

 

(d)                                 The party seeking indemnity (“Indemnitee”)
will promptly notify the party against whom indemnity is claimed (“Indemnitor”)
of any claim for which it seeks indemnification; provided, however, that the
failure to so notify the Indemnitor will not relieve Indemnitor from any
liability which it may have hereunder, except to the extent such failure
actually prejudices Indemnitor. The Indemnitor shall have the right to assume
the defense and settlement of such claim; provided that, Indemnitor notifies
Indemnitee of its election to assume such defense and settlement within thirty
(30) days after the Indemnitee gives the Indemnitor notice of the claim. In such
case the Indemnitee will not settle or compromise such claim, and the Indemnitor
will not be liable for any such settlement made without its prior written
consent. If Indemnitor is entitled to, and does, assume such defense by
delivering the aforementioned notice to Indemnitee, Indemnitee will (i) have the
right to approve Indemnitor’s counsel (which approval will not be unreasonably
withheld or delayed), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which Indemnitor may reasonably request and
(iii) be entitled to participate in (but not control) the defense of any such
action, with its own counsel and at its own expense.

 

(e)                                  Reasonable expenses (including attorney’s
fees) incurred by an Indemnitee in defense or settlement of a claim that may be
subject to a right of indemnification hereunder may be advanced by the Company
to such Indemnitee as such expenses are incurred prior to the final disposition
of such claim; provided that, Indemnitee undertakes to repay such

 

10

--------------------------------------------------------------------------------


 

amounts if its shall be determined ultimately by a court of competent
jurisdiction that Indemnitee was not entitled to be indemnified hereunder.

 

(f)                                    The Sub-Advisor shall remain entitled to
exculpation from the Company and the Manager and indemnification from the
Company pursuant to this Section 11 (subject to the limitations set forth
herein) with respect to any matter arising prior to the termination of this
Agreement and shall have no liability to the Company or the Manager in respect
of any matter arising after such termination unless such matter arose out of
events or circumstances that occurred prior to such termination.

 

12.                                 No Joint Venture. Nothing in this Agreement
shall be construed to make the Company, the Manager and the Sub-Advisor partners
or joint venturers or impose any liability as such on either of them.

 

13.                                 Term; Termination.

 

(a)                                  This Agreement shall become effective on
the date first set forth above. This Agreement may be terminated by the
Sub-Advisor at any time without penalty upon giving the Manager 60 days’ prior
written notice (which notice may be waived by the Manager), and may be
terminated by the Manager at any time without penalty upon giving the
Sub-Advisor 30 days’ prior written notice (which notice may be waived by the
Sub-Advisor). This Agreement shall terminate automatically (i) immediately upon
termination of the Management Agreement or (ii) in the event of its assignment
(as “assignment” is defined in the Investment Advisers Act of 1940).

 

(b)                                 If this Agreement is terminated pursuant to
this Section 13, such termination shall be without any further liability or
obligation of either party to the other, except as otherwise expressly provided
herein.

 

14.                                 Action Upon Termination or Expiration of
Origination Period. From and after the effective date of termination of this
Agreement pursuant to Section 13 herein, the Sub-Advisor shall not be entitled
to compensation for further services under this Agreement but shall be paid all
compensation accruing to the date of termination, reimbursement for all
operating expenses of the Company borne by the Sub-Advisor for the benefit of
the Company and a termination fee, if applicable. Upon such termination or
expiration, the Sub-Advisor shall reasonably promptly:

 

(a)                                  after deducting any accrued compensation
and reimbursement for all expenses to which it is then entitled, pay over to the
Company all money collected and held for the account of the Company pursuant to
this Agreement;

 

(b)                                 deliver to the Board of Directors and the
Manager a full accounting, including a statement showing all payments collected
and all money held by it, covering the period following the date of the last
accounting furnished to the Board of Directors and the Manager with respect to
the Company and through the termination date; and

 

(c)                                  deliver to the Manager all property and
documents of the Company provided to or obtained by the Sub-Advisor pursuant to
or in connection with this Agreement,

 

11

--------------------------------------------------------------------------------


 

including all copies and extracts thereof in whatever form, then in the
Sub-Advisor’s possession or under its control.

 

15.                                 Assignment. None of the parties hereto may
assign its duties under this Agreement.

 

16.                                 Notices. Unless expressly provided otherwise
in this Agreement, all notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered against receipt
or upon actual receipt of (a) personal delivery, (b) delivery by a reputable
overnight courier, (c) delivery by facsimile transmission against answerback or
(d) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

If to the Company:

 

Crystal River Capital, Inc.
Three World Financial Center
200 Vesey Street, 10th Floor
New York, New York 10281
Attn: General Counsel
Facsimile: (212) 549-8310

 

 

 

If to the Manager:

 

Hyperion Brookfield Crystal River Capital
Advisors, LLC
Three World Financial Center
200 Vesey Street, 10th Floor
New York, New York 10281
Attn: General Counsel
Facsimile: (212) 549-8310

 

 

 

If to the Sub-Advisor:

 

Hyperion Brookfield Asset Management, Inc.
Three World Financial Center
200 Vesey Street, 10th Floor
New York, New York 10281
Attn: General Counsel
Facsimile: (212) 549-8310

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 16 for the giving of notice.

 

17.                                 Binding Nature of Agreement; Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns as provided in this Agreement.

 

18.                                 Entire Agreement; Amendments. This Agreement
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, inducements and

 

12

--------------------------------------------------------------------------------


 

conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement. This Agreement may
not be modified or amended other than by an agreement in writing signed by the
parties hereto.

 

19.                                 Governing Law. This Agreement and all
questions relating to its validity, interpretation, performance and enforcement
shall be governed by and construed, interpreted and enforced in accordance with
the laws of the State of New York.

 

20.                                 Indulgences, Not Waivers. Neither the
failure nor any delay on the part of a party to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

21.                                 Titles Not to Affect Interpretation. The
titles of sections, paragraphs and subparagraphs contained in this Agreement are
for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation of this Agreement.

 

22.                                 Execution in Counterparts. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts of this Agreement,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

23.                                 Provisions Separable. The provisions of this
Agreement are independent of and separable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

24.                                 Principles of Construction. Words used
herein regardless of the number and gender specifically used, shall be deemed
and construed to include any other number, singular or plural, and any other
gender, masculine, feminine or neuter, as the context requires. All references
to recitals, sections, paragraphs and schedules are to the recitals, sections,
paragraphs and schedules in or to this Agreement unless otherwise specified.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

THE COMPANY:

 

 

 

CRYSTAL RIVER CAPITAL, INC.

 

 

 

 

 

By:

/s/ Craig J. Laurie

 

Name:

Craig J. Laurie

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

THE MANAGER:

 

 

 

HYPERION BROOKFIELD CRYSTAL RIVER CAPITAL ADVISORS, LLC

 

 

 

 

 

By:

/s/ Jonathan C. Tyras

 

Name:

Jonathan C. Tyras

 

Title:

Vice President and Secretary

 

 

 

 

 

THE SUB-ADVISOR:

 

 

 

HYPERION BROOKFIELD ASSET MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ John J. Feeney, Jr.

 

Name:

John J. Feeney, Jr.

 

Title:

President and Chief Executive Officer

 

[Signature Page to Hyperion Brookfield Asset Management Sub-Advisory Agreement]

 

--------------------------------------------------------------------------------
